DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election of Groups 2 and 5 (for D and A, respectively) as set forth in the Requirement for Restriction/Election filed 01/27/22.

4.	The election reads on Claims 1, 4-9, and 12-18.

5.	Claims 1-18 are pending.  Claims 2, 3, 10, and 11 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, which the other claim is dependent upon, fails to define “m” and “n.”  The Applicant has interpreted m and n to be independently selected from integers 0-3 for the purpose of this Examination.
Clarification is required.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1, 4, 5, 8, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun et al. (KR 10-2016-0066308). 
	Hyun et al. discloses the following compound:

    PNG
    media_image1.png
    130
    161
    media_image1.png
    Greyscale

(page 158) such that p = q = 1, L1-2 = unsubstituted C6 arylene (phenylene), m = 2, n = 1, D = unsubstituted C12 heteroaryl (carbazolyl), and A = nitrogen-containing heterocyclic substituent (diphenyltriazinyl) of Applicant’s Formula (I); U1-2 = hydrogen; R = hydrogen.  Hyun et al. further discloses a display comprising an organic electroluminescent (EL) device comprising the following layers (in this order):  substrate (1), anode (2), hole-injecting layer (3), hole-transporting layer (4), light-emitting layer (5), electron-transporting layer (6), and cathode (7) (the upper half of which can be defined as a “capping layer”) (page 23 of the Machine Translation); its inventive compounds serve as host material in combination with phosphorescent dopant material in the light-emitting layer (pages 1 and 21 of the Machine Translation).  The dopant material includes the following:

    PNG
    media_image2.png
    112
    90
    media_image2.png
    Greyscale

(Ir(ppy)3) ([0240]). 
It is also the position of the Office that the use of compound 2593 as disclosed by Hyun et al. as host material in combination with Ir(ppy)3 as dopant material will inherently read on the energy limitations as recited by the Applicant.  Evidence is provided by the fact that compound 2593 fully reads on Applicant’s Formula (I), comprising D and A groups which are fully preferred by the Applicant (see [0040] and [0051] of the present Specification publication), in addition to the fact that Ir(ppy)3 is the Applicant’s preferred dopant material (see ([0097] and [0102] of the present Specification publication).

10.	Claims 1, 6-9, 12, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US 2018/0159050 A1).
	Regarding Claims 1, 6-8, 12, 13, and 15-18, Kim et al. discloses the following compound:

    PNG
    media_image3.png
    282
    419
    media_image3.png
    Greyscale

(compound 144) (page 34) such that  p = q = 1, L1-2 = single bond, m = n = 1, D = substituted C13 heterocyclic group, and A = nitrogen-containing heterocyclic substituent (diphenyltriazinyl) of Applicant’s Formula (I); m = n = 0, p = 2, Z = carbon, and U3 = unsubstituted C1 alkyl (methyl); R = R’ = unsubstituted C1 alkyl (methyl); R = hydrogen; corresponds to H037 as recited by the Applicant in Claim 12.  Kim et al. discloses organic displays with “wide viewing angles” comprising organic electroluminescent (EL) (light-emitting) devices comprising the following layers (in this order):  first capping layer, anode, organic layer, cathode, and second capping layer ([0003]-[0005]), [0094]).  The organic layer comprises the following layers:  hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and electron-injecting layer ([0083]); the light-emitting layer comprises a dopant (guest) material and host material, wherein the host material includes its inventive compounds and the dopant material includes fluorescent or phosphorescent compounds ([0087], [0161]).  The light-emitting layer comprises at least three layers each emitting different colors (red, blue, and green) ([0089]-[0090], [0160]).

Regarding Claim 9, Kim et al. discloses another embodiment: 

    PNG
    media_image4.png
    167
    405
    media_image4.png
    Greyscale

(page 26) such that A = cyano-containing substituent (4-cyanophenyl of Applicant’s Formula (I).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0159050 A1) as applied above and in further view of Hyun et al. (KR 10-2016-0066308). 
	Kim et al. discloses the display according to Claim 13 as shown above in the 35 U.S.C. 102(a)(1) and 102(a)(2) rejection.  Kim et al. discloses that the display comprises organic electroluminescent (EL) (i.e., light-emitting) devices comprising a light-emitting layer that comprises a dopant (guest) material and host material, wherein the host material includes its inventive compounds including:

    PNG
    media_image3.png
    282
    419
    media_image3.png
    Greyscale

(compound 144) (page 34) and the dopant material includes fluorescent or phosphorescent compounds ([0087], [0161]).  However, Kim et al. does not explicitly disclose the energy limitations as recited by the Applicant.
	Hyun et al. discloses a display comprising an organic electroluminescent (EL) device comprising a light-emitting layer comprising host material in combination with phosphorescent dopant material in the light-emitting layer (pages 1 and 21 of the Machine Translation).  The dopant material includes the following:

    PNG
    media_image2.png
    112
    90
    media_image2.png
    Greyscale

(Ir(ppy)3) ([0240]).  It would have been obvious to incorporate such dopant materials as disclosed by Hyun et al. to the light-emitting layer of the organic EL device as disclosed by Kim et al.  The motivation is provided by the disclosure of Hyun et al. which discloses a known and viable phosphorescent dopant material for the emission of visible light used in an identical field of invention, thus rendering the production predictable with a reasonable expectation of success.
	It is also the position of the Office that the use of compound 144 as disclosed by Kim et al. as host material in combination with Ir(ppy)3 as dopant material will inherently read on the energy limitations as recited by the Applicant.  Evidence is provided by the fact that compound 144 is identical to one of Applicant’s preferred embodiments corresponding to Formula (I) (H037) (see page 15 of the present Specification publication) in addition to the fact that Ir(ppy)3 is the Applicant’s preferred dopant material (see ([0097] and [0102] of the present Specification publication).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786